Pee Curiam:
This was stated to be an “ action in trespass for damages by fraud.” A. P. Clever, one of the appellants, owned two pieces of land, one of fifty acres, the other of 179¿- acres. In the year 1888 he leased the fifty-acre lot, for oil and gas purposes, to Gamier and Smith. They assigned this lease to J. M. Guffey, the plaintiff, on December 4, 1888. The lease contained this clause: “ And, in case oil or gas is found on said premises as aforesaid, then the said parties of the second part shall have the refusal, for the term of three months, of the other lands of the said parties of the first part lying in the same location, on terms for the lease thereof that may be equal to the best terms offered by any other person or persons therefor.” On Februuary 12,1889, Clever and Guffey made a written supplement to this lease, based on a new consideration, by which the time was extended for completing the first well and the oil royalties were increased, in which they declare that the original lease then owned by Guffey “ shall remain in full force in all particulars in which the same is not hereby modified.”
Guffey was successful in finding oil on the fifty-acre tract, and on April 23,1889, notified Clever in writing that he elected to take a lease of the 179£ acres, “ on terms for the lease thereof that may be equal to the best terms offered by any other person or persons therefor.” In reply to this offer, Clever notified Guffey that he had been offered twenty thousand dollars for a lease of the property referred to; whereupon Guffey took the lease at that price and paid the money. Subsequently he learned that the1 offer to Clever of twenty thousand dollars was not bona fide, and that the best real offer he had received was ten thousand dollars. This suit was then brought to recover dam*560ages for the deceit, and the jury found a verdict for the plaintiff for the difference between the offer of ten thousand dollars and the amount paid by Guffey.
The verdict was abundantly sustained by the evidence, and we find nothing in the numerous specifications to indicate error on the part of the learned judge below, in the manner of submitting the case to the jury.
The position that the assignment of the lease did not carry with it the option to Guffey cannot be sustained, in view of the fact of the new agreement between Clever and Guffey, which especially recognized the lease and provided for its continuance in every particular. Nor do we see any error in the ruling of the court upon the measure of damages. If ten thousand dollars was the highest bona-fide offer received by Clever, Guffey was entitled to the lease at* that price. If, therefore, he had been induced by the artifice and fraud of Clever to pay twenty thousand dollars, he was entitled to a verdict for the difference between those sums. In view of this, the learned judge was clearly right in rejecting the evidence of the value of the lease, as bearing upon the question of the damages. Whether its intrinsic value was much or little, Guffey was entitled to have it for ten thousand dollars, and he had been compelled to pay double that sum.
The contention that the plaintiff could not recover without having made a tender of the return of the lease, is fully met by Heastings v. McGee, 66 Pa. 384, where it was held that “ where the vendor of personal property makes fraudulent representations, or is otherwise guilty of fraud in the contract, the vendee may stand to the bargain and recover damages, or may rescind the contract and recover the money paid.” Here the vendee elected to stand by his contract, and recover back the money which he paid by means of the fraud. That he had a right to do so is clear upon all the authorities.
Judgment affirmed.